Citation Nr: 0808759	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-34 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for service-connected 
status post medial meniscectomy, right knee, with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
February 1964.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  The Board denied the claim on 
appeal by a May 2006 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a November 2007 Joint Motion for 
Remand (Joint Motion), the Court remanded this appeal in 
December 2007 for development in compliance with the Joint 
Motion.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2007).  Here, the Court remanded the Board's 
decision in this matter, finding that the June 2003 VA joints 
examination, which the Board relied upon in the May 2006 
decision, was inadequate for the purposes of rating the 
veteran's claim under the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2007), and in accordance with the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995).  
Therefore, the Board finds that its decision of May 16, 2006 
failed to provide the veteran due process under the law.  
Accordingly, in order to prevent prejudice to the veteran, 
the May 2006 decision of the Board must be vacated in its 
entirety, and a new decision will be entered as if the May 
2006 decision by the Board had never been issued.


ORDER

The May 16, 2006 decision of the Board is vacated.


REMAND

As noted in the Introduction above, the Court's December 2007 
Order remanded the claim to the Board for compliance with the 
November 2007 Joint Motion.  The Joint Motion stated that the 
June 2003 VA joints examination, which the Board relied upon 
in the May 2006 decision, was inadequate for the purposes of 
rating the veteran's claim under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and in accordance with the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).

2.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected right 
knee disability.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing must be conducted, 
including a thorough orthopedic 
examination of the right knee.  The 
examiner must record pertinent 
complaints, symptoms, and clinical 
findings, to include whether 
instability exists, and if so, to what 
degree.  The orthopedic examiner must 
conduct range of motion studies on the 
right knee, to specifically include 
flexion and extension.  If there is 
clinical evidence of pain on motion, 
the orthopedic examiner must indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the orthopedic examiner must 
render an opinion as to the extent to 
which the veteran experiences 
functional impairments, such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  Objective 
evidence of loss of functional use can 
include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin 
indicative of disuse due to the 
service-connected right knee disorder.  
The examiner must also provide an 
opinion on whether the veteran's 
complaints of pain and any demonstrated 
limitation of motion are supported by 
the objective evidence of right knee 
pathology.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


